Citation Nr: 1421857	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right eardrum injury.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The RO issued rating decisions in January 2010 and May 2011 addressing the Veteran's claim for service connection for bilateral hearing loss.  As this claim has been developed as a separate and distinct claim from service connection for residuals of a right eardrum injury that is on appeal, the issue of service connection for bilateral hearing loss is not currently before the Board. 
 

FINDINGS OF FACT

1.  The Veteran injured his right eardrum in service.

2.  The Veteran does not have a current disability associated with the in-service right eardrum injury.

3.  The Veteran sustained acoustic trauma during service.

4.  The Veteran currently has a bilateral tinnitus disability.

5.  The bilateral tinnitus disability is related to service.

6.  For the entire rating period on appeal, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2013) for eligibility for a TDIU.

7.  For the entire rating period on appeal, the Veteran was unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right eardrum injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a March 2007 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection and the claim for TDIU, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in May 2008.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, VA and QTC examination reports, the October 2010 decision review officer hearing transcript, and the Veteran's statements.

VA provided the Veteran with fee-based (QTC Medical Services) audiological examinations in March 2011 and April 2008.  In each instance, the QTC examiner received a medical history and report of past and present symptomatology from the Veteran, physically examined the ears and hearing, and reported the relevant findings.  The Board finds that these examinations are adequate to determine the nature and etiology of any current ear or hearing disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of a Right Eardrum Injury

The Veteran asserts that he incurred a right eardrum injury in service that has resulted in a current right ear disorder.  See September 2009 VA Form 9.  Although no specific symptoms of a right eardrum disability other than hearing loss have been discussed, the Veteran seeks service connection for the residual effects of a perforated right eardrum that was sustained while flying in service.  See id.

The Board finds that the Veteran injured his right eardrum in service.  Service treatment records include a February 1967 clinical record documenting treatment for right ear otitis media following an in-flight injury.  Subsequent service treatment records reflect treatment for a perforated right eardrum that included insertion of plastic tubing in to the right ear in May 1967.

The Board next finds that the Veteran does not have a current disability associated with the in-service right eardrum injury.  After examining the Veteran's ears and hearing, the March 2011 VA (QTC) examiner diagnosed bilateral hearing loss and tinnitus.  No other diagnosed disorders of the ear were listed.  The April 2008 QTC examiner specifically addressed the status of the Veteran's right eardrum, noting that "there is no diagnosis because the condition has resolved."  Similarly, 
Dr. J.E.M. performed an ear examination in November 2006 and reported that the Veteran "has two very thin areas in his right tympanic membrane where they had likely been perforated previously.  These have healed."  The Veteran has not asserted a specific residual effect of the in-service right eardrum injury other than hearing loss.  See September 2009 VA Form 9; June 2008 VA Form 21-4138.

(Although each of the examiners discussed above noted hearing loss in the right ear, the issue of service connection for hearing loss has been denied and is not before the Board; thus, right ear hearing loss is not now being considered as a residual effect of the in-service right eardrum injury. )

Aside from right ear hearing loss, the preponderance of the lay and medical evidence is against a finding that there is a current disability associated with the in-service right ear injury.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The weight of the evidence shows that there are no residual disabilities from the in-service right eardrum injury; therefore, service connection for residuals of a right eardrum injury is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran asserts that he has experienced symptoms of bilateral tinnitus since service in Vietnam.  See February 2007 VA Form 21-526.  The Veteran has reported exposure to combat fire in Vietnam and the ruptured right eardrum injury as possible causes.  See September 2009 VA Form 9; October 2010 RO hearing transcript at 2-6.

Initially, the Board finds that the Veteran has a current bilateral tinnitus disability.  The Veteran reported a current bilateral tinnitus disability when submitting a claim for service connection for tinnitus.  See February 2007 VA Form 21-526; Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  During a private audiological examination in November 2006, the Veteran complained of tinnitus in the right ear.  See Dr. J.G. November 2006 examination report.  The Veteran complained of intermittent right ear tinnitus during the April 2008 QTC audiological examination and intermittent bilateral tinnitus during the March 2011 VA (QTC) audiological examination.  The Veteran most recently described how the tinnitus symptoms do not occur often, thus providing some basis for the apparent discrepancy between times when symptoms have been reported in just the right ear and the times when it has been reported in both ears.  See March 2011 VA examination report.  In addition to being competent, the Veteran has been credible when reporting the tinnitus symptoms; therefore, his statements and the histories reported and noted by examiners establish a current bilateral tinnitus disability.

The Board finds that the Veteran sustained acoustic trauma in service.  The Veteran's statements and DD Form 214 reflect that he served as a vehicle mechanic in service.  See id. at 4-5.  Although the Veteran's specific military occupational specialty (MOS) number is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists "wheeled vehicle mechanic" - the Veteran's MOS - as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Veteran's statements and DD Form 214 reflect service in Vietnam as well.  The Board finds that the Veteran's competent lay accounts of his duties in service and exposure to engine noises and combat fire are all consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds the Veteran was exposed to in-service acoustic trauma.
 
The Board next finds that the evidence is at least in equipoise on the question of whether the tinnitus was "incurred in" service, that is, whether it had its onset in service and whether the current tinnitus is the same tinnitus.  The Veteran has consistently maintained that tinnitus symptoms began in service.  See February 2007 VA Form 21-526; March 2011 VA examination report.  The July 1968 service separation examination report reflects that the Veteran reported a history of ear, nose, or throat trouble.  Although tinnitus symptoms were not reported at this time, and the service separation examiner noted that there were no lingering effects of a right eardrum injury, the Veteran's disclosure at service separation is not inconsistent with the reported medical history that symptoms of tinnitus are infrequent.  The April 2008 and March 2011 VA (QTC) examiners both opined that tinnitus is at least as likely as not related to current bilateral hearing loss, which both opined was less likely than not related to service.  Nevertheless, because the Veteran is competent and credible to report onset of tinnitus in service, and because there is no history of intervening hazardous noise exposure, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's bilateral tinnitus disorder had its onset in service, that is, was incurred in service.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  

TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  
A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is prevented from working due to service-connected PTSD symptoms and occupational impairment, including an inability to get along with people, irritability, and sleep impairment.  See October 2010 RO hearing transcript at 16-21.  The Veteran further contends that his employability is further affected by service-connected hypertension, which is aggravated by the situations he encounters in a work setting.  See id.

For the period from February 16, 2007 to March 29, 2010, service connection was in effect for PTSD, rated at 70 percent disabling, and hypertension, rated at 10 percent disabling.  The combined disability rating for this period was 70 percent, which includes at least one disability rated at 40 percent or higher.  See 38 C.F.R. § 4.25.  For the period from March 29, 2010 forward, service connection has been in effect for the disabilities above, as well as for coronary artery disease, rated at 100 percent disabling.  The combined disability rating for this period is 100 percent; however, the issue of TDIU is not rendered moot because the TDIU claim is based on the symptoms of PTSD and hypertension, which are not individually rated at 100 percent disabling.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

Thus, for the entire rating period on appeal, the Board finds that the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating is at least 70 percent.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The Veteran reported an employment history as a mechanic for 40 years, until 1999, and as a truck driver in 2003.  See February 2007 VA Form 21-8940.  During the October 2010 RO hearing, the Veteran testified that he left his position as a mechanic because he could not get along with people and that the stress of conflicts with others lead to increased blood pressure and aggravated hypertension.  See October 2010 RO hearing transcript at 16-19.  The Veteran also testified that, while he worked as a truck driver, he was employed by his son, working for a reduced salary, and generally working in order to keep himself busy.  See id. at 17.  The Veteran left that position due to personal conflicts with his son, which he also attributes to PTSD symptoms.  See id.

In December 2006, the Veteran underwent a private examination for PTSD by 
Dr. M.S.  After evaluating the Veteran's mental condition, Dr. M.S. noted that the Veteran retired earlier than he expected due to severe PTSD and opined that "there is significant social and occupational decline and he is permanently and irreversibly and totally incapacitated by this disorder and is no longer employable."  A January 2008 private evaluation of the Veteran's hypertension includes the opinion that the Veteran has "severe symptoms of [PTSD and hypertension associated with PTSD], with sleep disturbances, avoidance behaviors, panic attacks, and generalized anxiety."  January 2008 Dr. M.C.H. examination report.  Dr. M.C.H. stated that the hypertension is "a significant factor in [the Veteran's] struggle."  Id.  

In sum, the evidence demonstrates that the Veteran has been employed as a truck driver during the rating period on appeal, but that he retired early from his 40-year career as a mechanic due to an inability to get along with people.  However, the evidence of the Veteran's employment as a truck driver also indicates that he was unable to maintain the position due to personal conflict, which is consistent with the reasons provided for his early retirement from a 40-year career as a mechanic.  Moreover, the Veteran was employed by his son for a salary that was less than half of his salary as a mechanic, which is indicative of marginal employment.  See February 2007 VA Form 21-8940; 38 C.F.R. § 4.17.  The Veteran's statements and the pertinent medical evidence support a finding that the Veteran is rendered unable to secure or maintain substantially gainful employment as a result of service-connected PTSD and service-connected hypertension.  Resolving reasonable doubt 

in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment and to warrant a TDIU for the entire rating period on appeal.


ORDER

Service connection for residuals of a right eardrum injury is denied.

Service connection for tinnitus is granted.

A TDIU for the entire rating period is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


